Citation Nr: 1600014	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  11-09 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for hepatitis C. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to June 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision. 

In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the Seattle, Washington, RO.  A transcript of this hearing has been associated with the claims file.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2015) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  As the issues on appeal are either being granted in full or remanded for further development, the Board finds it unnecessary to discuss the requirements set forth Bryant any further at this point.

The issues of entitlement to service connection for hepatitis C and for an acquired psychiatric disorder, to include bipolar disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  By an October 2005 RO decision, the Veteran's claim of service connection for hepatitis C was denied on the basis that there was no evidence showing a diagnosis of hepatitis C in service or showing a link between a current diagnosis of hepatitis C and service.

2.  Evidence received since the October 2005 decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a hepatitis C.


CONCLUSIONS OF LAW

1.  The October 2005 RO decision denying the Veteran's claim of service connection for hepatitis C is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for hepatitis C has been submitted.  The claim is reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen her previously denied claim for service connection for hepatitis C, this application, and only this application, has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to the Veteran's application to reopen her claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for hepatitis C.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Veteran's claim for service connection for hepatitis C was previously denied in an October 2005 rating decision.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).   

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The basis for the October 2005 denial was a lack of evidence showing a diagnosis of hepatitis C in service or showing a link between a current diagnosis of hepatitis C and service.  At the time of the denial, the Veteran's service treatment records, her application for compensation and pension, and her VA treatment records were considered.  The new evidence submitted since this denial consists primarily of statements and testimony from the Veteran and VA treatment records.  

With regard to the newly submitted evidence, the Board notes that the Veteran testified that, while working as a nurse during service, she was accidentally pricked with needles on many occasions while giving injections and administering intravenous medications, potentially exposing her to blood-borne diseases.  She also submitted a February 2009 questionnaire indicating that she was exposed to contaminated blood or fluids as a healthcare worker.

As the Veteran's DD-214 Form reflects she served as a patient care specialist during service, and the new testimony of record suggests that she could have potentially been exposed to blood-borne diseases during service, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  Shade, supra.  As such, this claim is reopened.  

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.


ORDER

As new and material evidence has been submitted regarding the claim for service connection for hepatitis C, the Veteran's claim is reopened.  To this extent only, the appeal is granted.




REMAND

Additional development is needed prior to the adjudication of the claims.

Specifically, the Veteran submitted an Authorization and Consent to Release Information form in February 2009 for treatment records from Nevada Mental Health Institute.  The claims file does not reflect that these treatment records were ever requested. 

VA has an obligation under the VCAA to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2015).  Therefore, the Board finds that these issues should be remanded in order to attempt to obtain these records.

With regard specifically to the Veteran's psychiatric claim, the Veteran testified that she felt depressed and suicidal during service but that she did not seek treatment at that time for fear of being forced to leave the military and because she did not understand the extent of her problems.

She was noted in a July 1979 service treatment record as having an anxiety reaction.

Recent VA treatment records document treatment for bipolar disorder.

In light of the in-service documentation of an anxiety reaction and the Veteran's post-service psychiatric treatment, the Board finds that the Veteran should be scheduled for a VA examination for the proper assessment of her claim.  38 U.S.C.A. § 5103A (West 2002).  The examiner should specifically opine as to whether the Veteran has a current psychiatric disorder of any kind, to include bipolar disorder, that was caused or aggravated by her active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

With regard to the Veteran's hepatitis C claim, the Veteran testified that she was exposed to an inoculation gun during service, which could have potentially resulted in her hepatitis C.  She also testified that, while working as a nurse during service, she was accidentally pricked with needles on many occasions while giving injections and administering intravenous medications, potentially exposing her to blood-borne diseases.  In her March 2011 substantive appeal, she contended that, despite being stuck with a needle while working as a nurse in A prison, she had hepatitis C prior to this incident. 

The Veteran's DD-214 Form reflects she served as a patient care specialist.  A March 1983 service treatment record noted "? Hepatitis."   Reference was made to hepatitis A and B serology.  Laboratory results revealed that the Veteran was negative for anti-hepatitis B core antigen and surface antibody, as well as for hepatitis A antibody .

A November 2009 VA treatment record reflected that the Veteran was diagnosed with hepatitis C in 2000.  It was noted that she was tested after being stuck with a needle while working as a nurse in a prison. 

In light of the Veteran's assertion that she was pricked with needles through her occupation in service as a patient care specialist, and the fact that the service treatment records document concern over some type of potential hepatitis, the Veteran should be scheduled for a VA examination for the proper assessment of her claim.  Specifically, the examiner should opine as to whether the Veteran's hepatitis C was caused or aggravated by her active duty service.

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran a letter requesting that she provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record.  Specifically, attempts should be made to obtain medical records from Nevada Mental Health Institute.  Associate any records received, including negative responses, with the claims file.  The Veteran should be notified if VA is unable to obtain any identified records.

2. After obtaining the above mental health records, if available, then schedule the Veteran for an appropriate VA psychiatric examination.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to her claimed psychiatric disorder.  After reviewing the file, examining the Veteran, and noting her reported history of symptoms, the examiner should diagnose the Veteran with all current psychiatric disorders, to include bipolar disorder, if appropriate.  Then, an opinion should be provided as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder, to include bipolar disorder, began in service, or was caused or aggravated by active service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

3. Schedule the Veteran for an appropriate VA examination for her hepatitis C claim.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to her hepatitis C.  After reviewing the file, examining the Veteran, and noting her reported history of symptoms, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's hepatitis C began in service, or was caused or aggravated by active service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 
The examiner should provide a complete rationale for any opinions provided.

4. After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case (SSOC) containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.   See 38 C.F.R. § 3.655 (2015).








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


